Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 14, 1997, convicting defendant upon his plea of guilty of the crime of arson in the third degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to the crime of arson in the third degree. The charges stemmed from defendant setting fire to his former girlfriend’s garage. He was sentenced as a second felony offender to a prison term of 3 to 6 years. We reject defendant’s contention that the sentence imposed is harsh and excessive inasmuch as he was sentenced in accordance with the plea agreement (see, People v Demers, 239 AD2d 711, lv denied 90 NY2d 904). Moreover, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence (see, CPL 470.15 [6] [b]).
*913Cardona, P. J., Mikoll, White, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed.